IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS J.BUTTA : CIVIL ACTION
v. : NO. 19-675

GEICO CASUALTY COMPANY

ORDER
AND NOW, this 19th day of April 2019, upon considering Defendant’s Motion to dismiss
(ECF Doc. No. 7), Plaintiff’s Opposition (ECF Doc. No. 8), Defendant’s Reply (ECF Doc. No.
ll), following oral argument, and for reasons in the accompanying Memorandum, it is
ORDERED Defendant’s Motion to dismiss (ECF Doc. No. 7) is DENIED and it shall answer the

Complaint no later than May 3, 2019.

 

KEARNE‘U’I.

